DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5, 7 -8, 13-16 and 24-25 are rejected herein.

Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original claim 2 recites that: “all the dietary fiber in the beverage is derived from the pomace”, however, when looking to the pending specification this is not included.  Therefore, it is requested that the Specification is amended, to include all of the original claims and limitations therein.











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25 and all claims dependent on them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “from about 10 wt.% to about 20 wt.% of wet pomace resulting from citrus juice extraction, wet pomace consisting of: water and juice from which the wet pomace is derived”, however, when turning toward the pending Specification for support, it is noted that: [0028] According to certain embodiments, the co-product comprises pomace, for instance citrus pomace, sometimes referred as citrus rag.  As used herein, the term "pomace" refers to the by-product remaining after fruit or 
 No discussion indicated that pomace consists of: water and juice from which the wet pomace is derived, therefore this is new matter.

In the case Applicant is attempting to further define the “wet” feature of the pomace, since the pomace is in a ready to drink (i.e. liquid) beverage, it would be reasonable for one of skill to expect it is wet.




Claims 1 and 25 requires “wherein all the dietary fiber in the ready-to-drink beverage is provided by the wet pomace”, however, support for such a claim cannot be found. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires: “a ready to drink beverage”, meaning a beverage in a liquid form, “comprising:
from about 10 wt.% to about 20 wt.% of wet pomace resulting from citrus juice extraction, wet pomace consisting of: 

a number average particle size between 0.1 and 2000 microns; 
between 0.01 % and 80% by weight of a combined peel and seed content; and 
between about 6% to about 15% by weight total dietary fiber”.

A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
In this case, although the ingredients claimed are in a beverage comprising them, the claim requires that the pomace ingredient when in the liquid beverage, consists only of:
water and juice from which the wet pomace is derived; 
a number average particle size between 0.1 and 2000 microns; 
between 0.01 % and 80% by weight of a combined peel and seed content; and 
between about 6% to about 15% by weight total dietary fiber”.
No relevant factors arrive at the claimed invention because when looking at the composition as a whole, also comprising juice (which inherently comprised water), one of skill would not be able to resolve how water and juice from which the wet pomace is derived would not liberate into the beverage as a whole, or stay intact in the pomace ingredient when it is in in the liquid composition as a whole.


The specification provides no guidance or working examples of how such a feat is enabled.
The breadth of the claims, provides no guidance or working examples of how such a feat is enabled.
The amount of experimentation necessary to accomplish such a feat is not enabled.
The state of the art provides no examples of how such a claim is enabled.
Therefore, such a claim is not enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claim 1 recites the broad recitation: from about 10 to 20 wt% of wet pomace, consisting of: between about 6% to about 15% by weight total dietary fiber which is about 0.06 to 3 wt% total dietary fiber in the composition as a whole, and 
the claim also recites: providing at least 2.5 grams of dietary fiber per eight ounce serving (about 227 grams) of the beverage, which is about 1.1 wt% of dietary fiber in the composition as a whole, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Interpretation
Because patentability is toward a composition as a whole, the ingredients therein, and any physical or chemical structure they impart to the composition as a whole (not the source of ingredients) with regard to the prior art, claim 1, encompasses: 
A ready-to-drink (i.e. liquid) beverage comprising: 
from 5 to about 90 wt% of a liquid:
selected from the group consisting of not-from-concentrate juice, juice concentrate, juice drink, nectar, serum, puree, or combinations thereof; 
citrus juice; and 
water;
from about 10 to 20 wt% of wet pomace resulting from citrus juice extraction, consisting of: 
between about 6% to about 15% by weight total dietary fiber (0.06 to 3 wt% total dietary fiber in the composition as a whole), 
a number average particle size between 0.1 and 2000 microns; 
between 0.01 % and 80% by weight of a combined peel and seed content; and 
wherein the amount of wet pomace is sufficient to increase the viscosity, smoothness, and mouthfeel of the liquid;
wherein the ready-to-drink beverage, has a viscosity between about 300 cP and about 3,000 cP at 250C;
wherein all the dietary fiber in the ready-to-drink beverage is provided by the wet pomace.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 13-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paeschke (2012/0135109) in view of the combination of Tarr (5,073,397),  AP and Fooducate.
Associated Press: Orange juice with extra fiber is part of niche drink trend; published 12/04/2005.
Fooducate: The Orange-Juice-is-Bad-as-Coke Debate Rages On; Published: Nov 27 2009

Independent Claim 1
A ready-to-drink (i.e. liquid) beverage 
Paeschke teaches a method of making juice beverages (0035), including ready to drink juice beverages (i.e. liquids) (0086).

Liquid
Paeschke teaches the beverage comprises liquids (0063).  
Paeschke teaches the liquid includes: water (0045, 0071); fruit/vegetable juice; and citrus juice (0066, 0079).
Paeschke also teaches the use of orange peels (i. e. pomace), which comprise about 75% water content (0011).

Amount of liquid
Paeschke teaches that the beverage comprise from 1 to 99.9% or even 100 wt% liquid (0071), which anticipates the claim of 5 to about 90 wt %.

Total Dietary Fiber (TDF) in the beverage
Paeschke teaches that the pomace biproduct used to make beverages is a fiber (ab., 0002, ref. clm. 3) that is from fruit and vegetable byproduct fibers (0067), including from pomace/seeds and peel, (Fig. 3-4 and their descriptions in 0032-0033).
Paeschke also teaches and the use of optional added fibers (0068).
Therefore, Paeschke provides the option of all the fiber in the composition (TDF) being provided by the pomace.

Pomace
Paeschke teaches that the beverage comprises solids/byproduct particles removed from juice that has been extracted from fruits and/or vegetables (i.e. pomace).  
Paeschke teaches such solids may include, without limitation, material from peels, seeds and/or other fibrous parts which are removed from the juice in a finishing step, depending on the specific type of fruit or vegetable (0037).  Said solids/byproduct particles read on a pomace.




Paeschke teaches the pomace, including types such as: citrus (0034, 0070, 0083) pomace (0049); from orange; and from a type of range selected from the group consisting of: Hamlin (0089, 0095) and Valencia (0100). Therefore the teaching provides an amount of pomace resulting from citrus juice extraction.

On the pomace being wet
Since the composition made is a liquid comprising water, as discussed above, the pomace therein must be wet. Further, Paeschke teaches orange peels (i. e. pomace) with about 75% water content (0011).  Therefore the teaching provides an amount of wet pomace resulting from citrus juice extraction.

On the pomace consisting of water and juice from which is derive
Since Paeschke teaches the beverage comprises: water (0045, 0071), fruit/vegetable juice (0045, 0063-0064, 0069, 0071), and pomace (0037) wherein the sources of pomace include citrus fruit (0004-0038) which are the same sources for juice (0083-0084), which provides that the pomace comprises juice from which is derive.
Further the patentability of a composition claim is toward a composition as a whole at a single point in time, the ingredients therein, and any chemical or physical structure they impart to the composition as a whole. Therefore the claimed co-product does not distinguish over its ingredients therein in the beverage composition as a whole, including any properties they impart to the composition as a whole.


Amount of pomace
Paeschke teaches that the weight ratio of pomace particles to liquid may range between about 1:99 to about 3:1 (0050), in a solution by combining the byproduct particles with a liquid, for example and without limitation, water, fruit juice, vegetable juice, or combinations thereof, to form a slurry (0045). 

This means the amount of pomace particles in the slurry are from about 0.01 to 50 wt. % of the amount of liquid in the composition as a whole, which encompasses and makes obvious the use of from about 10 to 20 wt% of wet pomace.

Number average particle size of pomace
Paeschke teaches the beverage comprises particles (0046) in a variety of sizes, including: between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses the claim of an amount of particles having a number average of between 0.1 and 2000 microns.
Paeschke teaches the byproduct particle size is reduced according to aspects of the invention using any suitable means, typically one or more physical means disclosed herein as suitable for breaking plant cell walls; namely for example and without limitation, cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof (0048).

If the physical reduction of the byproduct (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) was decreased or the byproduct components were only peel and core (i.e. seeds) it would result in higher byproduct particle size, wherein if the physical reduction of the byproduct was increased or the byproduct components included other than peel and core it would result in lower byproduct particle sizes.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the particle size used in the process of Paeschke, through routine experimentation with physical reduction (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) and varied byproduct compositions, to impart the beverage with the desired particle sizes associated with the bi-product.  
Further, it would have been obvious at the time of the invention to modify the method of making beverages with bi-products, as Paeschke, to include a step comprising a byproduct average particle size of between 0.1 and 2000 microns, as claimed, because Paeschke teaches to reduce the particle size by methods of physical 

Peel and seed in pomace
Paeschke teaches that the beverage comprises solids/byproduct particles removed from juice that has been extracted from fruits and/or vegetables.  Such solids may include, without limitation, material from peels, seeds and/or other fibrous parts which are removed from the juice in a finishing step, depending on the specific type of fruit or vegetable (0037). 

Amount of peel and seed in pomace
Paeschke teaches that the weight ratio of pomace byproduct particles (i.e. peel and seeds) to liquid may range between about 1:99 to about 3:1 (0050), in a solution by combining the byproduct particles with a liquid, for example and without limitation, water, fruit juice, vegetable juice, or combinations thereof, to form a slurry (0045). 
This means the amount of pomace byproduct particles are from about 0.01 to 50 wt. % of the amount of liquid in the composition as a whole, which encompasses and makes obvious the use of from between 0.01 % and 80% by weight of a combined peel and seed content in the pomace, which converts to 0.0001 to 16 wt% of peel and seed in the edible liquid composition (i.e. beverage).




Amount of Total Dietary Fiber (TDF) in the pomace
Paeschke teaches that the pomace biproduct used to make beverages is a fiber (ab., 0002, ref. clm. 3) that is from fruit and vegetable byproduct fibers (0067), including pomace seeds and peel (Fig. 3-4 and their descriptions in 0032-0033), however, does not discuss the amount of total dietary fiber in the pomace biproduct.
Tarr also teaches methods of making juice beverages (ti.) by supplementing it with citrus fiber feedstock comprising peel and seed content (5, 22+ and 6, 26+), and further provides that said beverage has a total dietary fiber of about 2 grams per serving or higher (3, 45+ and 10, 39+), wherein Tarr does not limit the serving size.
AP also teaches methods of making juice beverages, comprising orange juice, and further teach that the beverage is fiber enhanced wherein 3 grams of total dietary fiber per 8 ounce glass is added, which means that fiber additives for use in juice beverages are known to consists of between about 6% to about 15% by weight total dietary fiber.
Fooducate also teaches about fruit juice beverages, including orange juice, and provides they are known to have zero dietary fiber.
Therefore, given the total fiber content in a juice beverage is provided by a fiber additive, it would be reasonable to provide between about 6% to about 15% by weight total dietary fiber in the pomace, because Tarr and illustrates the art finds encompassing amounts to be suitable for juice beverages.



In the present instance, claim 1 recites the wet pomace, provides all of the dietary fiber, in an amount of between about 6% to about 15% by weight total dietary fiber, which further amounts to least 2.5 grams of dietary fiber per eight ounce serving (about 227 grams) of the beverage. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making juice beverages comprising a fiber additive, as Paeschke, to include the total dietary fiber (TDF) in the fiber additive, is between about 6% to about 15%, as claimed, because the combination of Tarr and AP provides beverages that have been supplemented with fiber additives have amounts of fiber that  encompass this amount (at least 2.5 grams of dietary fiber per eight ounce serving in Tarr, and 3 grams of dietary fiber per eight ounce serving of orange juice beverages in AP), and while Fooducate teaches that orange juice beverages has no dietary fiber, therefore all of the fiber in the juice beverage must be derived from the fiber additive. Further, since in this case patentability is toward the beverage composition as a whole, and the modified teaching shows that the fiber is only by way of the additive, the matter of the Total Fiber Content of the beverage is made obvious in the modified teaching above.

Functionality of the pomace
It would be reasonable to expect that similar components have similar functionality, including wherein the amount of wet pomace is sufficient to increase the viscosity, smoothness, and mouthfeel of the liquid.

Further, since the teaching above provided the specifically claimed amount of pomace, it must be an amount sufficient to increase the viscosity, smoothness, and mouthfeel of the liquid, as claimed.

Properties of the beverage
It would be reasonable to expect that similar compositions have similar properties, including wherein the ready-to-drink beverage has a viscosity between about 300 and 3,000 cP at 25°C.

Intended Use
It would be reasonable to expect that similar compositions have similar intended uses, including a ready-to-drink beverage. Further, Paeschke teaches that the beverage includes ready to drink types (0086).

In summary, applicant claims a formula for making a nutritional beverage composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 


In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.




Dependent Claims
As for claim 5, the modified teaching, in Tarr, provides a total dietary fiber of about 2 grams per serving or higher (3, 45+ and 10, 39+), wherein the serving size is not limited (throughout), which encompasses: wherein the beverage further comprises at least 5 grams of dietary fiber per 8 ounce serving, as in claim 5.

As for claims 7 and 14, see the section above titled Particles, wherein the number average particle size encompasses: 300 microns, as in claim 7; and below 250 microns, as in claim 14.

As for claim 8, Paeschke teaches the use of pomace, including types such as: citrus (0034, 0070, 0083) pomace (0049); from orange; and from a type selected from the group consisting of: Hamlin (0089, 0095) and Valencia (0100).

As for claim 13, Paeschke teaches that the weight ratio of pomace byproduct particles (i.e. peel and seeds) to liquid may range between about 1:99 to about 3:1 (0050), in a solution by combining the byproduct particles with a liquid, for example and without limitation, water, fruit juice, vegetable juice, or combinations thereof, to form a slurry (0045). This means the amount of pomace byproduct particles are from about 0.01 to 50 wt. % of the amount of liquid in the composition as a whole, which encompasses and makes obvious the use of from between 0.01% and 20% by weight.



As for claim 16, Paeschke teaches that the beverage optionally comprises: sweeteners, flavorings, inclusions, electrolytes, vitamins, tastants, masking agents and the like, flavor enhancers, carbonation and formulations to vary the taste, mouthfeel, nutritional characteristics, etc. (0068).

Independent claims 24-25
As for claim 24,Paeschke teaches the beverage comprises a liquid (0063) selected from the group consisting of water (0045, 0071), fruit/vegetable juice, and concentrates thereof (0045, 0063-0064, 0069, 0071), and combinations thereof (0045). 
All other limitations are discussed in the rejection of claim 1 above.

As for claim 25: On particle size, Paeschke teaches the beverage comprises particles (0046) in a variety of sizes, including: between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses the claim of having a number average particle size is about 300 microns. Also see further discussion on the topic above.
All other limitations are discussed in the rejection of claim 1 above.

Response to Arguments
It is asserted, that as an initial matter, Applicant disagrees with the Examiner's stated interpretation of claims 1, 24, and 25, and conclusion that the claims are indefinite. Nevertheless, the claims have been amended to specifically recite that the claimed beverage comprises a specified amount of a liquid (claim 1) or a juice (claims 24 and 25) and a specified amount of a wet pomace (wherein the wet pomace consists of certain recited physical characteristics). Accordingly, the Examiner's stated claim interpretation no longer applies. Applicant requests the Examiner to acknowledge such and to withdraw the rejection. 
In response, Applicant’s timely response is appreciated, and said 112(b) rejections are not re-issued herein.

It is asserted, that the Examiner also rejects the claims because certain recited "%" do not indicate whether the percent is by weight, volume, etc. The claims have been amended to recite that the recited percent is by weight. Applicant requests the Examiner to withdraw the rejection. 

It is asserted, that in the Advisory Action, the Examiner notes, "[i]t is unclear as to how a wet pomace consisting of the claimed ingredients is wet as there is nothing in the closed component that indicates the type of liquid therein". (Rejection at p. 2) Claim 1 has been amended to clarify that the wet pomace includes water and juice from which the wet pomace is derived. 

In response, said amendment appears to present new matter and a wet pomace consisting of water and juice is not found to be supported.

It is asserted, that the Examiner also notes that, "[t]he proposed claim amendments provides a both broad and narrow ranges of dietary fiber in the same claims, making it unclear as to what the scope of the amount of dietary fiber is: 1) a narrow range of between about 6% to about 15% by weight total dietary fiber; or 2) a broad range of at least 2.5 grams of dietary fiber per eight ounce serving of the ready-to-drink beverage." (Rejection at p. 2)  Applicant believes that the Examiner misapprehends the claim and that the claim is neither unclear nor indefinite. In the first instance, it is the wet pomace that contains between about 6% to about 15% by weight total dietary fiber. It is this amount of total dietary fiber in conjunction with the amount of wet pomace (10-20%) included with the liquid (5-90%) that results in the ready-to-drink 
In response, please see the 112(b) rejection above, wherein both ranges include broad and narrow amounts of total dietary fiber, provided by the pomace to the beverage.

It is asserted, that the claims are still rejected as being unpatentable over US 201 2/01 351 09 to Paeschke in view of US 5,073,397 to Tarr and US 5,137,744 to Cagley. Applicant respectfully traverses. The claimed ready-to-drink beverage product (as recited in claim 1) requires, among other things: (a) from 5% to about 90% of a liquid selected from the group consisting of not-from-concentrate juice, juice concentrate, juice drink, nectar, serum, puree, or combinations thereof; (b) from about 10 wt.% to about 20 wt.% of a wet pomace resulting from citrus juice extraction, the wet pomace consists of a number average particle size between 0.1 and 2000 microns, between 0.01% and 80% by weight of a combined peel and seed content; and, between about 6% to about 15% by weight total dietary fiber; (c) wherein the ready-to-drink beverage has a viscosity between about 300 cP and about 3,000 cP at 25°C and wherein the amount of wet pomace is sufficient to increase the viscosity, smoothness, and mouthfeel of the liquid. 

In essence, the Examiner argues that the slurry product between steps 120 and 122 of Fig. 1 a teaches the claimed ready-to-drink beverage containing the required amount of the claimed liquid and co-product (Paeschke's byproduct) but for the fiber content (to which the Examiner looks to Tarr and Cagley) and but for the physical properties, for which the Examiner argues they would be expected and hence obvious. Applicant cannot agree with the Examiner's rationale or conclusion. 
The Examiner continues to assert that Paeschke teaches that the process used results in fiber (i.e. pomace byproduct) and illustrates that said fiber is used in quantities of about 15 to 30 wt. % of certain embodiments (Fig. 3-4 and their descriptions in 0032- 0033), which encompasses from between about 6 to 15 wt% of dietary fiber. (Rejection at p. 10) 
There is no support for this assertion. Paeschke does not mention or illustrate that the fiber is used in the amounts asserted by the Examiner. If the Examiner contends otherwise, the Examiner should identify where Paeschke teaches such. In the absence of such a teaching, the assertion is not supported and the rejection cannot be maintained. 
In response, please see the new grounds of rejection above, necessitated by the claim amendments.

It is asserted, that as for the reliance on Paeschke's Figs. 3 and 4, as their corresponding descriptions make clear, those figures are graphs of "soluble fiber and insoluble fibers extracted from citrus peels". (see paras. [0032] and [0033]) Further, as Paeschke explains, total dietary fiber (TDF)-which is what the claims recite-is the sum of insoluble dietary fiber (IDF) and soluble dietary fiber (SDF). Accordingly, contrary to what Applicant understands the Examiner's interpretation of Figs. 3 and 4 to be, those figures merely show that Paeschke's treatments reduce the total dietary fiber. (see paras. [0092] and [0098]). Notwithstanding the reduction in total dietary fiber caused by Paeschke's treatments, the total dietary fiber content, as presented in Figs. 3 and 4 is a minimum of 40%(see E3, E4, and 9, in Figs. 3 and 4). In short, there is no support for the assertion that Paeschke teaches the claimed amount of fiber in the wet pomace. 
Despite that, the Examiner correctly recognizes the Paeschke does not mention anything about the total dietary fiber content of the byproduct in the product stream following step 120. Thus, the Examiner refers to Tarr and Cagley. 
Tarr is inapposite as it relates to a method for making a dry particulate citrus powder that can be added to a citrus juice. In fact, Tarr states that the "the process of the present invention is directed at the difficult problem of providing dried chopped ground citrus fiber having substantially dry 60 fine particulate form (less than 50 microns) without a need for chemical treatments such as liming". (Tarr, at col. 5, II. 58- 62). 
First of all, Tarr's dry particulate citrus powder is not the same as wet pomace because it confers different properties when added to a liquid such as those recited in 
More importantly, Tarr does not teach or suggest the total dietary fiber content of its dried powder; only that the finished product contains from about 0.7 to about 1.2 grams per serving or from about 1.25 grams per serving to about 2 grams per serving (col. 3, lines 53-55). The present claims require that the wet pomace contain between about 6% to about 15% by weight total dietary fiber. Because Tarr is completely silent about the total dietary fiber content of the dried powder, even if Paeschke is modified in view of Tarr, the modified Paeschke still does not teach or suggest the claimed beverage. 
Moreover, the arguments presented by the Examiner relating to teachings of additional fiber are meritless since the claim express requires that "all the dietary fiber in the beverage is provided by the wet pomace". Thus, the claims exclude adding additional fiber as suggested by the Examiner. 
In response, the physical structure of the source of the pomace is not a matter of patentability, therefore these arguments make no distinction over the beverage composition as a whole, with the pomace fiber therein, which provides wet pomace.  

It is asserted, that the Examiner asserts that Cagley teaches: methods of adding fiber to food and further teaches that the benefits in its use include intakes of TDF are correlated with a reduced incidence of major diseases such as cancer of the colon, hypercholesterolemia, atherosclerosis, diabetes, diverticulosis, constipation, hypertension, obesity, and gallstones. The different fiber components of TDF have different physiological functions and effects, both in degree and in kind. (Rejection at p. 10) While Cagley describes benefits of total dietary fiber (TDF), those benefits do not inform the skilled artisan of the fiber content of Paeschke's byproduct present in the product stream after step 120. In fact, Applicant cannot see the relevance of Cagley's description of benefits to a human of consuming TDF, to the production of a ready-to- drink beverage that contains wet pomace resulting from citrus juice extraction and possessing specified physical properties, e.g., between about 6% to about 15% by weight total dietary fiber. In fact, Cagley does not mention or suggest co-product consisting of wet pomace resulting from citrus juice extraction, and does not even mention any citrus product, much less a wet pomace from citrus juice extraction. 
Moreover, the Examiner's stated rationale for rejecting the claims as being obvious over Paeschke in view of Tarr and Cagley is that, it would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making food comprising fiber, as Paeschke, to include a step wherein the composition comprises the claimed additional fiber, because the combination of Tarr and Cagley illustrate that the 
This rationale does not make sense when the claims require that all the dietary fiber in the beverage is provided by the wet pomace. Thus, adding fiber from a source other than wet pomace is contrary to the claimed beverage. Moreover, the added fiber from either Tarr or Cagley still does not inform the skilled artisan as to the total dietary fiber content of Paeschke's by product. In fact, as noted above, Paeschke teaches a TDF greater than about 40% which is more than two times greater than the maximum recited in the claims. 
In response, please see the new grounds of rejection above, necessitated by claim amendments.

It is asserted, that in addition, Paeschke is completely silent regarding the viscosity of the product stream after step 120. The assertion that the claimed viscosity would have been expected does not comport with the facts. In short, the Examiner asserts that similar composition have similar properties. However, in this instance, the purported Paeschke composition is not similar to the claimed beverages. Thus, in the absence of a teaching of the required viscosity, a prima facie case of obviousness has not been established and Applicant requests the Examiner to withdraw the rejection. 

In response, unfortunately the claim amendments present several 35 US 112 issues, therefore even if some agreement could be made, which it is not at this time, the claims herein would not be allowable.  Applicant is encouraged to overcome said claim rejection to move prosecution forward.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Germain: Rheological characterization of thickened beverages used in the treatment of dysphagia; Journal of Food Engineering Volume 73, Issue 1, March 2006, Pages 64-74

Germain also teaches methods of making beverages/liquid foods (ab.), and provides benefits to thickening them to treat dysphagia, a difficulty in swallowing (see the Introduction). 
Germain further provides that when testing such thickened beverages, it was found that they were non-Newtonian liquids that best fitted the Herschel–Bulkley fluid model (ab. and 1st para. of the Results section). 
Therefore, Germain provides benefits to making beverages that are non-Newtonian liquids that fit the Herschel–Bulkley fluid model, in that they are useful to treat dysphagia, a difficulty in swallowing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793